
	
		II
		Calendar No. 58
		111th CONGRESS
		1st Session
		S. 838
		IN THE SENATE OF THE UNITED STATES
		
			April 21, 2009
			Mr. Lugar (for himself,
			 Mr. Cardin, and Mr. Kerry) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Foreign Relations
		
		
			May 7, 2009
			Reported by Mr. Kerry,
			 without amendment
		
		A BILL
		To provide for the appointment of United States Science
		  Envoys.
	
	
		1.FindingsCongress finds the following:
			(1)The United States
			 is the world’s leader in scientific research and discovery.
			(2)The United States
			 has produced more Nobel Laureates than any other nation, including—
				(A)90 of the 192
			 Nobel Laureates in Medicine;
				(B)81 of the 183
			 Nobel Laureates in Physics;
				(C)43 of the 62
			 Nobel Laureates in Economics; and
				(D)59 of the 153
			 Nobel Laureates in Chemistry.
				(3)Consistent
			 polling and scholarly research has shown that—
				(A)the nations of
			 the world seek a relationship with the United States that is based on mutual
			 respect; and
				(B)many of these
			 nations, even nations that disagree with some aspects of United States foreign
			 policy, admire the United States for its leadership in science and
			 technology.
				(4)Science and
			 technology provide an external reference around which nations can converge to
			 foster an atmosphere of cooperation and mutual respect based upon the
			 recognition that advances in science and technology are universally
			 beneficial.
			(5)International
			 scientific cooperation enhances relationships among participating countries by
			 building trust and increasing understanding between countries and cultures
			 through the collaborative nature of scientific dialogues.
			(6)The United
			 States’ commitment to technological advances—
				(A)displays our
			 Nation’s commitment to improving lives throughout the world;
				(B)mitigates some
			 political controversy; and
				(C)offers other
			 countries a tangible incentive to cooperate with the United States to improve
			 the health and well-being of their citizens.
				(7)Short-term visits
			 from renowned and respected American scientists can dramatically affect the
			 standing of the United States among foreign countries.
			(8)International
			 scientific cooperation—
				(A)produced
			 successful engagements between United States and Soviet scientists throughout
			 the 1970s and 1980s; and
				(B)assisted United
			 States outreach efforts with the People’s Republic of China before official
			 diplomatic ties were fully established.
				(9)Various
			 nongovernmental organizations in the United States have been engaged in
			 international scientific cooperation programs. These organizations include the
			 American Association for the Advancement of Science, the Richard Lounsbery
			 Foundation, and many major United States academic institutions.
			2.Educational and
			 cultural exchange programs
			(a)In
			 generalUnder the authority, direction, and control of the
			 President, the Secretary of State, in accordance with the Mutual Educational
			 and Cultural Exchange Act of 1961 (22 U.S.C. 2451 et seq.), may increase the
			 number of educational and cultural exchange activities involving persons from
			 scientific, medicine, research, and academic sectors by—
				(1)establishing new
			 programs under that Act; and
				(2)expanding the
			 coverage of existing programs under that Act.
				(b)Scientific
			 envoyThe Secretary of State shall appoint United States Science
			 Envoys to represent the commitment of the United States to collaborate with
			 other countries to promote the advancement of science and technology throughout
			 the world based on issues of common interest and expertise.
			
	
		May 7, 2009
		Reported without amendment
	
